United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT                    June 2, 2006

                                                               Charles R. Fulbruge III
                                                                       Clerk
                                No. 05-30565
                              Summary Calendar



                          UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                    versus

                              AYODELE OLOWOYO,

                                                      Defendant-Appellee.

                           --------------------
              Appeal from the United States District Court
                  for the Western District of Louisiana
                          USDC No. 2:03-CR-20066
                           --------------------

Before JONES, Chief Judge, and DeMOSS and STEWART, Circuit
Judges.

PER CURIAM:*

     Ayodele Olowoyo appeals from his conviction of conspiracy. He

contends that his 36-month sentence, which was above the 24-30

month guideline sentencing range, was unreasonable because it was

based    on   his    relatively   privileged   socioeconomic    background.

Olowoyo’s contention, which he raises for the first time on appeal,

is unconvincing.

     We review Olowoyo’s contention under the plain-error standard,


     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                      1
see FED. R. CRIM. P. 52(b), and he cannot demonstrate reversible

plain error based on reliance on an impermissible factor if the

district court could have imposed the same sentence based on

permissible factors.   See United States v. Jones,       F.3d   , No.

05-60152, 2006 WL 766691 at *6 (5th Cir. Mar. 27, 2006).          In

Olowoyo’s case, the district court relied in part on the fact that

Olowoyo “caused a lot of trouble for a lot of people.”    Indeed, the

presentence report indicated that Olowoyo’s offense affected a

total of 57 credit card accounts.    The district court could have

imposed a reasonable 36-month sentence based on the number of

victims in the offense.   See United States v. Davenport, 286 F.3d
217, 220-21 (5th Cir. 2002).

                                                            AFFIRMED.




                                 2